Citation Nr: 1755876	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-11 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and depression.
	
2.  Entitlement to service connection for a traumatic brain injury (TBI), to include difficulty concentrating, difficulty sleeping, equilibrium imbalance, and memory loss.

3.  Entitlement to service connection for residuals of frostbite.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and October 2015 rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran did not request a hearing.

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a psychiatric disorder including PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




(Continued on the next page)
FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a TBI.  

2.  The Veteran does not have frostbite or residuals thereof.

3.  The Veteran does not have a current diagnosis of bilateral hearing loss that comports with VA's definition of a hearing loss disability.


CONCLUSION OF LAW

1.  A TBI was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  Frostbite was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

3.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

TBI and Frostbite

The Veteran contended in his October 2015 notice of disagreement that he had frostbite from being exposed to freezing temperatures in Berlin, Germany and that he had a TBI from being hit in the head with a metal pipe.

The Veteran's service treatment records (STRs) do not contain complaints, treatment, or a diagnosis of frostbite or a TBI.  His December 1961 separation examination recorded a normal head, face, neck, and scalp, as well as no mention of cold related injuries.  Further, the Veteran reported excellent health during his November 1957 and December 1961 medical history reports.  During both reports, he recounted normal sleep, no excessive worry, no dizziness or fainting spells, or loss of memory.  

Post-service, there have been no treatments or complaints of frostbite or a TBI.  During a September 2015 VA psychiatry note, the Veteran stated that he was hit in the head with a metal pipe in November 1961 by a Russian pilot.  In his October 2015 statement, the Veteran stated that he was treated for his injuries, but there was no record of treatment.  

A March 2015 VA formal finding based on a Joint Services Records and Research Center (JSRRC) report found that the Veteran's personnel records were negative for any incidents of being hit on the head with a metal pipe or duty in a location involving hostile military or terrorist activity.  His DD Form 214 did not show any combat awards.  The JSRRC reply showed that there were three medical casualties that were treated at a hospital in Berlin, Germany, but the report did not identify the Veteran and there was no record of treatment for the Veteran or of the incident that was described by the Veteran.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). A "current disability" means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, there are no current diagnoses of frostbite (or residuals thereof) or a TBI.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for frostbite and a TBI are not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Hearing Loss

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The Veteran contended in his October 2015 notice of disagreement that he suffered severe hearing loss while serving in combat zone and that he wore hearing aids.  

The Veteran underwent medical examinations in January 1955 and November 1957, in which the examiners relied on whispered/spoken voice tests, which measured the Veteran's hearing at 15/15 bilaterally.  

On the December 1961 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
N/A
10
LEFT
30
20
20
N/A
20

The Veteran's in-service STRs did not include complaints, treatment, or a diagnosis of hearing loss.  His January 1955, November 1957, and December 1961 examinations recorded normal ears, auditory acuity, and that the Veteran did not wear hearing aids.

The Veteran's DD 214 and military personnel records list his military occupational specialty (MOS) as administrative clerk and he did not receive any combat awards.  

Post service, there is no record of treatment for hearing loss, nor a diagnosis thereof.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau, 2 Vet. App. at 143 (1992); Gilpin, 155 F.3d at 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). A "current disability" means a disability shown by competent evidence to exist. Chelte, 10 Vet. App. at 268 (1997).

Although the Veteran is competent to describe his symptoms and the nature and extent of his in-service noise exposure, the Veteran does not have the requisite specialized knowledge or training to diagnosis hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In this case, there is no current diagnosis of hearing loss or record of combat exposure.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau, 2 Vet. App. at 143- 44 (1992).  Therefore, service connection for bilateral hearing loss is not warranted.

In summary, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a TBI is denied.  

Service connection for residuals of frostbite is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

The Veteran's STRs do not contain complaints, treatment, or a diagnosis of psychoses.  His January 1955 entrance examination, November 1957 examination, and December 1961 separation examination recorded normal psychiatric findings.  Further, the Veteran reported excellent health during his November 1957 and December 1961 medical history reports.  During both reports, he indicated no depression or excessive worry, no nervous trouble, no trouble sleeping, and no frequent or terrifying nightmares.

Post-service, in October 1972 the Veteran was diagnosed with paranoid schizophrenia.  He was accused of stabbing his wife to death and determined to be incompetent for trial.  A July 1973 admission note revealed that the Veteran was neat, coherent, cooperative, and productive.  Speech was clear, not pressured.  Mood was calm, amicable, and steady.  He denied delusions, hallucinations, suicidal or homicidal ideation.  He had a diagnosis of schizophrenia, paranoid type, but was found not to be currently psychotic.  A September 1973 treatment record indicated that no overt psychotic illness was found and that there was a possibility of malingering.  The Veteran was taken into custody by the court for trial.

In a January 2015 statement, the Veteran indicated that he was hit in the head with a metal pipe by a Russian pilot in Berlin, Germany in November 1961.  A March 2015 formal finding based on a Joint Services Records and Research Center (JSRRC) report found that the Veteran's personnel records were negative for any PTSD stressors or duty in a location involving hostile military or terrorist activity.  His DD Form 214 did not show any combat awards.  The JSRRC reply showed that there were three medical casualties that were treated at a hospital in Berlin, Germany, but the report did not identify the Veteran and there was no record of treatment for the Veteran or of the incident that was described in the January 2015 statement.  The March 2015 formal finding established that the criteria for PTSD had not been met based on the evidence above.

In August 2017, the Veteran's treating VA physician stated that the Veteran was currently diagnosed with PTSD second to being shot, a kidnapping attempt, and being hit with a metal pipe.  His symptoms included nightmares, intrusive thoughts, and hypervigilance.  The physician opined that it was more likely than not that the Veteran's PTSD was caused by his traumatic experiences in the service.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In this case, based upon the evidence of a positive etiology opinion of a current mental disorder, a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination.  The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD and depression.  The examiner is asked to determine whether the Veteran has PTSD or depression.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder, including PTSD and depression, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event, to include any verified stressor.  

     Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD, the examiner should indicate whether the claimed stressors made by the Veteran are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

     The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner is requested to especially review and address the report/assessment of Marion C. Creasap, NP received in August 2017.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

3.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


